Citation Nr: 1418990	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  12-05 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran served on active duty from August 1951 to August 1957 and September 1957 to January 1961.  He also had periods of active duty for training in 1969, 1970, and 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, service connection was established for bilateral tinnitus and a 10 percent rating was assigned.  Service connection for bilateral hearing loss was denied.  The Veteran submitted a timely notice of disagreement as to the denial of service connection for bilateral hearing loss and that claim continues.  

In July 2012, the Board remanded the claim to the appellant's representative for the purpose of providing an opportunity to respond to the present appeal, including the execution and submission of a VA Form 646, Statement of Accredited Representative in Appealed Case.  No response was forthcoming, and the claims file has been returned to the Board for further appellate consideration.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

The evidence concerning the Veteran's bilateral defective hearing is in relative equipoise and, therefore, is resolved in the Veteran's favor.  


CONCLUSION OF LAW

Service connection for bilateral defective hearing is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 4.85, 4.86 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this decision, the Board grants service connection for bilateral defective hearing.  As this represents a complete grant of the benefit sought on appeal, no further discussion of VA's duty to notify and assist is necessary.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b) (2013); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 
38 C.F.R. § 3.303(b) (2013).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(d) (2013).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and sensorineural hearing loss is manifested to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2013), which provides: 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Background

The Veteran contends that he was exposed to acoustic trauma in his military occupational specialty as an aircraft mechanic.  He asserts (and there are two statements of record from fellow servicemen corroborating his assertion) that he flew many years during service and that he wore no ear protection.  He was exposed to noise from these planes for extended periods of time.  

On the authorized audiological evaluation in September 1955, pure tone thresholds, in decibels (converted to currently used International Standards Organization (ISO)-American National Standards Institute (AMSN) values), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5

10
LEFT
20
0
20

0

Subsequently dated authorized audiological evaluation in July 1957 showed pure tone thresholds (ISO-ANSI), in decibels, as follows:  







HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20

15
LEFT
30
25
20

15

The Veteran filed a claim for service connection for bilateral hearing loss (and tinnitus) in December 2009.  As already noted, service connection was denied for hearing loss in an August 2010 rating decision.  Service connection was granted for tinnitus, and a 10 percent rating was assigned, based on the Veteran's assertions that his tinnitus began in approximately 1958 during service.  

Upon private audiometric examination in May 2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45

60
LEFT
25
30
45

60

Also of record is an additional private audiological examination dated in June 2006 showing similar pure tone thresholds as that noted in May 2003.  

When examined by VA in July 1010, the Veteran denied any post service occupational or recreational noise exposure.  The audiologist noted that the claims file was reviewed.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
65
85
90
LEFT
50
55
65
75
80

Speech audiometry revealed speech recognition ability of 69 percent in the right ear and of 82 percent in the left ear.  Bilateral sensorineural hearing loss was diagnosed.  The audiologist further noted that while the Veteran's tinnitus was at least as likely as not due to military service, it was her opinion that his bilateral hearing loss was less likely than not due to military service.  For rationale, she noted that based on onset/severity of tinnitus and military noise exposure, but with no threshold shift in hearing noted in the claims file, acoustic trauma must be considered as occurring while the Veteran was in military service resulting in tinnitus "but not necessarily" hearing loss.  She further stated that tinnitus could occur even without the presence of a hearing loss.  

In an October 2010 report to include audiological results, a private audiologist reported that the Veteran's hearing loss was likely related to his inservice military noise exposure.  For rationale, she noted that the degree and pattern of his hearing loss was consistent with that commonly associated with intense noise exposure.  

In a December 2010 addendum report to the July 2010 VA evaluation, the audiologist again concluded that the Veteran's hearing loss was less likely as not related to service.  She stated that there was no hearing loss noted in service and there was nothing to indicate a threshold shift (or worsening of his hearing loss) that existed between the dates of induction and separation from service.  

Analysis

The Court has held, "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirement for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, supra.  

In the instant case, while the VA examiner who evaluated the Veteran during the pendency of this appeal concluded that the audiometric findings did not meet the criteria for hearing loss for VA purposes during service, she did not offer any analysis of the threshold changes under Hensley.  See, for example, the threshold changes demonstrated between inservice audiometric examinations in 1955 and 1957.  Therefore, the Board finds the VA opinion is of little probative value in resolving the issue on appeal.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert, supra.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (2013) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

In this regard, the Board notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  In adjudicating his claim, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) (noting that the veteran and other persons can attest to factual matters of which they had first-hand knowledge, e.g., experiencing pain in service and witnessing events).  

In this regard, the Veteran reported that his hearing acuity has steadily decreased since his service in Vietnam, and that he was only exposed to loud noises during his military service.  Moreover, an audiologist has opined that his current hearing loss was consistent with such noise exposure.  Although the STRs do not reflect hearing impairment that meets VA standards, there was some negative shift in pure tone thresholds between exams in 1955 and 1957.  Parenthetically, the Board rejects the VA 2010 opinion that there was no threshold shifts during service.  

With consideration of the private examiner's favorable opinion, the concession of inservice noise exposure and the inservice threshold shifts, and the post service diagnosis of a bilateral hearing impairment, the Board concludes that service connection is warranted for bilateral hearing loss.  Moreover, given the fact that service connection was granted for tinnitus due to conceded noise exposure in service, the Board will resolve any doubt on this issue in the Veteran's favor.  Accordingly, service connection for bilateral hearing loss is granted.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


